Citation Nr: 9917002	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for chronic sinusitis 
with recurring incapacitating headaches and residuals of a 
fractured nose, currently rated as 30 percent disabling.

2. Entitlement to an increased rating for duodenal ulcer 
disability, currently rated as 40 percent disabling.

3. Entitlement to a separate disability rating for esophagus 
cardiospasm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.
As will be discussed in detail below, the Board has raised 
the additional issue of whether the veteran's appeal as to 
the issue of entitlement to an increased rating for chronic 
sinusitis with recurring incapacitating headaches, residuals 
of fractured nose has been withdrawn.  The Board gave notice 
of its intent to consider this issue in a March 30, 1999 
correspondence.  The veteran was given 60 days to present 
written argument or to request a hearing to present oral 
argument on the question of the adequacy of the appeal.  To 
date no response has been received.  Therefore, the Board 
will proceed to adjudicate this issue.

With respect to the other two issues on appeal, by way of 
initial narration, the veteran was granted service connection 
for a duodenal ulcer in a November 1969 rating decision.  He 
was rated as 10 percent disabled, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  In a February 1998 Hearing 
Officer decision, the veteran's disability rating was 
increased to 40 percent.  However, the 40 percent rating is 
not the maximum rating permissible under the applicable law 
and regulations.  Thus, the claim remains in controversy.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).


In the body of the May 1997 rating decision, the RO declined 
the veteran's request to grant separate ratings for 
esophagitis with reflux and atrophic gastritis, pursuant to 
38 C.F.R. § 4.113 .  The issue currently before the Board is 
whether the veteran is entitled to a separate rating for his 
service connected esophagus cardiospasm.  The Board finds 
that this issue is inextricably intertwined with the issue of 
entitlement to an increased rating for duodenal ulcer.  Both 
issues will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1. The issue of entitlement to service connection for a nasal 
fracture with sinusitis which was granted by the RO in a 
May 1997 rating decision.  The appellant perfected an 
appeal as to the assigned disability rating in September 
1997.

2. In May 1998, a VA Hearing Officer granted a 30 percent 
disability rating for chronic sinusitis with recurring 
incapacitating headaches and residuals of a fractured 
nose.  Two other, unrelated issues were also adjudicated 
by the Hearing Officer.

3. In a June 10, 1998 letter signed by the veteran and his 
representative, the veteran stated that he took exception 
to two of the three issues evaluated by the VA Hearing 
Officer.  The correspondence did not refer to the issue of 
an increased disability rating for chronic sinusitis with 
recurring incapacitating headaches and residuals of a 
fractured nose.



CONCLUSION OF LAW

The appellant having withdrawn the issue of service 
connection for chronic sinusitis with recurring 
incapacitating headaches and residuals of a fractured nose, 
the Board lacks jurisdiction to further consider this claim 
on appeal and it is therefore dismissed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") held that regarding a claim for an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.

Under 38 U.S.C.A. § 7105(d)(5) (West 1991), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 
38 C.F.R. § 20.202 (1998), to the same effect.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (1998).  Withdrawal may be made by the appellant or 
by his representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  When a veteran 
withdraws a substantive appeal with regard to an issue, the 
withdrawal effectively creates a situation where there is a 
failure to allege error of fact or law.  In such an instance, 
the Board does not have jurisdiction to review the appeal as 
to that issue and a dismissal of the issue is required.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.204 (1998).

Pertinent Facts

In a May 1997 rating decision, the RO granted service 
connection for a nasal fracture with sinusitis which was 
rated as zero percent disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6502, deviation of the nasal septum.  The 
appellant perfected an appeal as to the issue of entitlement 
to an increased disability rating for the service -connected 
deviated nasal septum, as well as two other unrelated issues, 
in September 1997.  

In a May 1998 rating decision, a VA Hearing Officer granted a 
30 percent disability rating for chronic sinusitis with 
recurrent incapacitating headaches and residuals of a 
fractured nose.  Rulings were also made on the two other 
issues .  

In June 1998, the RO received correspondence entitled 
"Statement in Lieu of VA Form 9 and Statement of Accredited 
Representative".  The document, dated June 10, 1998 stated 
the following:

There are two of the three issues 
evaluated at the Personal Hearing that 
the appellant takes exception with:

		1).  Increased evaluation of 
the service connected (SC) Duodenal Ulcer 
condition, and

		2).  Separate evaluation of 
Esophagus, cardiospasm.


The four page letter was signed by the veteran and the 
veteran's representative.

A VA Form 8 dated August 24, 1998 listed the following issues 
as certified for appeal:  increased rating for 1)  nasal 
fractures, sinusitis, headaches; 2) duodenal ulcers; and 3) 
service connection for esophagus spasm as secondary to 
service connected duodenal ulcers.

A statement in lieu of VA Form 646 dated in August 1998 
stated the issues as those reflected on VA Form 8, dated 
August 14, 1998.  The representative stated the following:  
"Contentions of the veteran and his service representative 
were competently made in the "in lieu of VA Form 21-4138" 
correspondence on June 10, 1998, and the testimonies given at 
the hearing on February 12, 1998.  No reference or argument 
specific to any issue was made.

A February 1999 statement from the veteran's representative 
set forth all three issues as listed on the VA Form 9.  No 
reference or argument specific to any issue was made.

In March 1999, the Board sent a letter to the veteran, 
requesting clarification of the matter of whether he wished 
to pursue the issue of entitlement to an increased disability 
rating for chronic sinusitis with recurring incapacitating 
headaches and residuals of a fractured nose.  No response was 
received.

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the issue of an increased rating for chronic sinusitis 
with recurring incapacitating headaches and residuals of a 
fractured nose has been effectively withdrawn by the 
appellant. 

The veteran perfected an appeal of the RO's initial rating of 
his service connection for nasal fracture with sinusitis, 
which was rated as noncompensable in a VA Form 9 dated in 
September 1997.  In May 1998, the assigned disability rating 
was increased to 30 percent by decision of a VA Hearing 
Officer.  The 30 percent rating is not the maximum rating 
permissible under the applicable law and regulations.  Thus, 
the claim remained in controversy subsequent to the May 1998 
decision.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The June 1998 correspondence, which was signed by the veteran 
and his representative, made no reference to the issue of 
entitlement to an increased rating for made no reference to 
chronic sinusitis, recurring incapacitating headaches, or to 
residuals of a fractured nose.  The four page letter, 
moreover, indicated that the veteran took exception only with 
"two of the three issues"; the letter contained specific 
arguments with regard to the other two issues.

The Board finds that the June 10, 1998 correspondence, which 
was signed by the veteran as well as by his representative, 
effectively withdrew the appeal as to this issue.   The 
correspondence clearly stated that the veteran "takes 
exception" to two of the three issues which were the subject 
of the May 1998 decision of the Hearing Officer.  The 
omission of any reference to the issue of entitlement to an 
increased disability rating for sinusitis with headaches and 
nasal fracture, particularly in light of the detailed 
arguments presented with respect to the other two issues, 
implies that the veteran did not exception to the Hearing 
Officer's decision, which increased the initial 
noncompensable rating to 30 percent.  

The Board notes that the submission by the veteran's 
representative dated in August 1998 listed the issues on 
appeal as those reflected on the VA Form 8, which includes 
the issue of entitlement to an increased rating for chronic 
sinusitis with recurring incapacitating headaches and 
residuals of a fractured nose.  However, the Certification of 
Appeal is not dispositive, because it is used for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction.  38 C.F.R. § 19.35 
(1998).  Moreover, the August 1998 communication from the 
veteran's representative specifically incorporated by 
reference the June 1998 correspondence, which as discussed 
above made no reference to the issue of an increased rating 
for sinusitis with headaches and nasal fracture.

The Board further notes that the February 1999 statement from 
the veteran's representative also lists all three issues 
originally perfected for appeal.  However, that submission 
made no substantive argument or statement regarding the issue 
of entitlement to an increased rating for chronic sinusitis 
with recurring incapacitating headaches and residuals of a 
fractured nose.  Thus, the August 1998 and February 1999 
communications from the veteran's representative contain only 
a mechanical recitation of the issues and not  constitute an 
attempt to reinstate the appeal as to the issue in question.  

Moreover, the veteran was advised by the Board in a March 
1999 letter of its intent to adjudicate this issue.  He was 
given an opportunity to respond.  The veteran failed to 
respond to the correspondence.  The Board draws the 
conclusion from the lack of response from the veteran that he 
is uninterested in pursuing the issue of entitlement to an 
increased rating for chronic sinusitis with recurring 
incapacitating headaches and residuals of a fractured nose.

In view of the foregoing, the Board finds that the veteran 
effectively withdrew the issue of an increased rating for 
chronic sinusitis with recurring incapacitating headaches and 
residuals of a fractured nose within the meaning of the 
applicable law and regulations cited above.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  Accordingly, 
the Board is without jurisdiction to review the appeal with 
respect to this issue and therefore, the claim must be 
dismissed.  See Sabonis v. Brown 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

The appellant's claim for entitlement to an increased rating 
for chronic sinusitis with recurring incapacitating headaches 
and residuals of a fractured nose is dismissed.


REMAND

In the body of the May 1997 rating decision, the RO declined 
the veteran's request to grant separate disability ratings 
for any esophageal disability pursuant to 38 C.F.R. § 4.113.  
In a December 1997 memorandum submitted by the veteran's 
representative, the veteran specifically requested 
"evaluation and rating of 7204 Esophagus, spasm of 
(Cardiospasm) as secondary condition, which is directly 
linked to the service connected  ulcer condition."  An 
appeal as to this issue has been perfected.

The Board finds the issue of service connection for an 
esophageal disability to be inextricably intertwined with the 
claim for an increased rating of duodenal ulcer disability 
because adjudication of the service connection claim may 
affect the merits and outcome of the adjudication of the 
increased rating issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

It is not clear from the evidence currently of  the record 
whether the symptoms pertaining to the esophagus are caused 
by the service connected duodenal or whether these symptoms 
are distinguishable from the symptoms associated with the 
veteran's service-connected duodenal ulcer.  The Board finds 
that such a distinction would be helpful in the resolution of 
the veteran's claims.  Accordingly, the case is REMANDED to 
the RO for the following development and action:

1. The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment of his 
duodenal ulcer or to his esophagus from 
February 1998 to the present, to include 
any additional treatment rendered by or 
test results provided to Sohail U. Anjum, 
M.D.  After obtaining the appropriate 
releases from the veteran where 
necessary, the health care providers 
should be contacted and requested to 
provide all records in their possession 
pertaining to the veteran.  If these 
records are unavailable or are duplicates 
of those already on file, that fact 
should be annotated in the claims folder.  
Any additional available records should 
be associated with the claims folder.

2. Thereafter, the RO should schedule the 
veteran for an examination by an 
appropriate specialist.  The Board notes 
that the veteran is employed as a 
physician at the Las Vegas, Nevada VAMC.  
The RO should take any steps deemed 
appropriate under the circumstance, to 
include consideration of the use of a fee 
basis physician, when scheduling this 
examination.  The veteran's claims 
folder, including any information 
received pursuant to the above request 
and a copy of this remand, must be made 
available to the examiner for review 
before the examination.  The examiner 
should be asked to state an opinion as to 
whether an esophageal disability, 
including but not limited to Barrett's 
esophagitis, esophageal reflux and/or 
cardiospasm, is identified, and if so, 
whether or not it is likely related to 
the veteran's service-connected duodenal 
ulcer.  The examiner should describe the 
manifestations and severity of the 
duodenal ulcer and esophageal disability, 
if any, and to identify the current level 
of impairment resulting from his duodenal 
ulcer(s) and any impairment of the 
esophagus, specifically distinguishing, 
if possible, the manifestations of 
duodenal ulcer, from symptoms associated 
with any esophageal disability.  The 
examination report should include the 
effects of standard therapy on the 
veteran's duodenal ulcer disability, the 
presence and frequency of vomiting, 
hematemesis, melena, manifestations of 
anemia and/or weight loss.  The frequency 
and duration of incapacitating episodes 
related to the duodenal ulcer disability 
should also be noted.  The report of the 
examination should be associated with the 
veteran's claims folder.

3. When the above development has been 
completed to the extent possible, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for duodenal ulcer and entitlement to 
service connection for an esophageal 
disability separate from the service 
connected duodenal ulcer.  Any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board is required as a matter of law to ensure compliance, 
and will further remand the case to ensure compliance with 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 

  The Board notes that in a December 1997 memorandum, the veteran withdrew any claim not listed in the 
memorandum, to include claims of entitlement to service connection service connection for atrophic gastritis 
and gastric carcinoma.
  The Board notes in passing that the June 1998 correspondence was styled "in lieu of VA Form 9".  
However, a VA form 9 perfecting the appeal had duly been filed in September 1997.  The filing of another 
VA Form 9 was unnecessary to continue the appeal.  To the extent that the title of the communication is 
significant, it appears to imply that the June 1998 communication was intended as a substitute for the 
arguments presented in the September 1997 Form 9.  Since no arguments were presented concerning the 
issue of an increased rating for sinusitis with headaches and nasal fracture residuals, it may be inferred that 
the intent of the communication was to withdraw that issue.

